Citation Nr: 1215925	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  07-26 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from October 1979 to March 1982.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the RO.  

After reviewing the record, the Board finds that additional development of the evidence is warranted prior to further appellate consideration.  Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his currently diagnosed depression is the result of stressful events in the submarine service.  He states that those events led to or aggravated an alcohol problem which in turn led to his depression.  Therefore, he maintains that service connection for depression is warranted.  

A review of the record discloses that the report of the Veteran's October 1979 service entrance examination has been associated with the claims folder.  However, his service treatment records and the report of his service separation examination are unavailable.  

When, through no fault of the Veteran, some or all of his service treatment records are unavailable for consideration, VA has a heightened duty to assist him in developing the claim, to explain the reasons and bases for its decision, and to consider the applicability of the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); see also, Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (indicating there is a resultant obligation to search for alternative records).  

The foregoing discussion notwithstanding, missing service treatment records, do not obviate the need for the Veteran to provide competent and credible evidence suggesting a correlation between his claimed disability and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  In this regard, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the United States Court of Appeals for Veterans Claims declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  That is, missing service treatment records do not lower the threshold for an allowance of a claim; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996).  

In June 2006, the RO attempted to obtain the Veteran's service treatment records from the National Personnel Records Center in St. Louis, Missouri.  The National Personnel Records Center notified the RO that the only available medical records was the report of the Veteran's service entrance examination which was copied from a microfiche containing his service personnel records.  

The RO did obtain the following records reflecting the Veteran's post-service treatment:  those dated from February to May 2004, while the Veteran was incarcerated at the Randall County Jail; those dated from January to October 2005 through the El Paso VA Health Care System and from February to November 2006 through the Black Hills VA Health Care System.  

A VA Health Summary, printed in August 2009, suggests that there are additional VA treatment records available.  It shows that the Veteran was last seen at or through the following VA health care systems on the date indicated:  North Texas, November 18, 1990; West Texas, July 14, 1998; Eastern Colorado, February 25, 2002; Amarillo, January 14, 2004; and Black Hills, July 29, 2009.  A February 2006 treatment record from the Hot Springs, South Dakota VA Medical Center also suggests that he was treated at that facility in 2002.  

The February 2004 treatment record from the Randall County Jail shows that the Veteran was treated for major depression while incarcerated by the Texas Department of Criminal Justice (TDCJ) and at the Tarrant County Jail.  In July and November 2006, VA requested the Veteran's records from the Tarrant County Jail.  However, there was no response.  In July 2006, the TDCJ reported that it was unable to identify the Veteran as a current or ex-offender with the information provided.  The TDCJ stated that VA would need to provide the Veteran's TDCJ number and/or date of birth.  In his February 2007 notice of disagreement, the Veteran provided his TDCJ number.  However, VA made no further requests for information from TDCJ. 

VA's duty to assist the Veteran in the development of his claim requires VA to "make reasonable efforts to obtain relevant records (including private records) that the claimant adequately identifies to VA and authorizes VA to obtain."  38 U.S.C.A. § 5103A(b)(1) (emphasis added); see Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (holding that VA's duty to assist includes making "reasonable efforts to obtain relevant records," as long as the claimant "adequately identifies" those records to VA and authorizes VA to obtain them.).  However, it is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  Rather, VA's duty to assist is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  

To date, the Veteran has not been examined by VA to determine nature and etiology of any psychiatric disorder found to be present.  

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following actions: 

1.  Contact the Veteran and request that he provide the names and addresses of all health VA and non-VA care providers (including health care facilities), who have treated him for a psychiatric disorder since service.  Also request that he provide the dates of that treatment.  Then request those records directly from the health care providers and facilities identified by the Veteran.  This should include, but is not limited to, records of treatment at or through the following VA health care systems commencing on the date indicated:  North Texas, November 18, 1990; West Texas, July 14, 1998; Eastern Colorado, February 25, 2002; Amarillo, January 14, 2004; Black Hills, July 29, 2009; and Hot Springs, South Dakota VA Medical Center in 2002.  This should also include, but is not limited to, treatment at or through TDCJ and the Tarrant County Jail.  In requesting the Veteran's records from TDCJ, include the Veteran's prisoner number noted in his February 2007 notice of disagreement, as well as his date of birth.  

The requested health care records could include, but are not limited to, daily clinical records, discharge summaries, consultation reports, X-ray reports, reports of laboratory studies, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain records held by an agency or department of the federal government must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal agency or department from which they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

If the records from a health care provider or facility not affiliated with the federal government are unavailable , notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2011).

2.  When the actions in part 1 have been completed, schedule the Veteran for a psychiatric examination to determine the nature and etiology of any psychiatric disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a psychiatric disorder(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis. 

The examiners must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's psychiatric disorder is related to any event during his period of active duty, including his duty in the submarine service.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2011). 

In the event that the Veteran does not report for the aforementioned examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  It must also be noted, in writing, if any notice that was sent was returned as undeliverable.

3.  When the actions requested in parts 1 and 2 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for a psychiatric disorder. 

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


